788 N.W.2d 20 (2010)
Robert BAKER and Kathryn Baker, Plaintiffs-Appellants,
v.
Gerald William PENT and Dart Transit, Defendants-Appellees.
Docket No. 141421. COA No. 290778.
Supreme Court of Michigan.
September 21, 2010.

Order
On order of the Chief Justice, a stipulation signed by the attorneys for the parties agreeing to the dismissal of this application for leave to appeal is considered and, IT IS HEREBY ORDERED that the application for leave to appeal is DISMISSED with prejudice and without costs.